ORDER
PER CURIAM.
Tara H. Greathouse pleaded guilty to one count of second degree murder, one count of armed criminal action, and one count of first degree robbery. She then filed for post-conviction relief under Rule 24.035, alleging her plea was involuntary due to ineffective assistance of counsel. She alleged that she was coerced into pleading guilty because she was told that, if she proceeded to trial on the first degree murder count as charged, she would be sentenced to death or life without parole. She now appeals from the motion court’s judgment, which denied her Rule 24.035 motion without an evidentiary hearing.
Judgment affirmed. Rule 84.16(b).